Citation Nr: 9927732	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This appeal arises from a January 1998 decision by the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A reopened claim for an increased rating for PTSD was 
received from the veteran on August 11, 1997.

3. PTSD is manifested by numerous characteristic symptoms 
effectively resulting in total social and occupational 
impairment. 


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that service connection 
was established for PTSD by rating decision dated in May 
1996.  The rating decision awarded a 30 percent rating 
effective March 15, 1996 the date of receipt of the veteran's 
claim.  
A rating decision dated in October 1996 increased the 
assigned evaluation to 70 percent, also effective March 15, 
1996.  

The veteran submitted a request for an increased rating for 
PTSD and a total rating based on individual unemployability 
on August 11, 1997. By rating decision dated in December 
1998, a total rating based on individual unemployability was 
granted effective August 11, 1997.  


Factual Background

During a September 1997 VA PTSD examination, the veteran was 
nervous and one foot shook.  He was oriented to time, place 
and person.  His affect was anxious and his judgment and 
insight were fair.  He complained of poor peer relationships, 
temper and sleep pattern.  His recent memory was poor, his 
remote memory better.  His concentration was diminished and 
he also complained of frequent crying spells and even 
occasional suicidal thoughts without suicidal intentions.  

The examiner found that the veteran had recurring nightmares 
and daytime flash backs, was detached and estranged from 
others and had a restricted range of affect.  The diagnoses 
were PTSD with depression and history of alcohol and drug 
abuse, now in remission.  The GAF was 50.  The examiner found 
that the veteran had a marked incapacity since he could not 
persist in simple tasks on a regular basis without 
interruption by his PTSD symptoms.  He would distract 
coworkers.  

A VA discharge summary dated in November 1997 states that the 
veteran sought admission, his first, for increased depression 
and PTSD symptoms during the previous month.  Three days 
prior to admission he had his first drink since 1970 trying 
to calm his anxiety.  He also contemplated suicide that same 
day for the first time in years.  He complained of increasing 
flashbacks, nightmares, isolation and anxiety.  The symptoms 
seemed to get worse since losing his employment due to carpal 
tunnel syndrome.  He was now pursuing a 100 percent rating.  
Being turned down for an increased rating triggered an 
increase in his PTSD.  

The mental status examination revealed that the veteran's 
panic attacks seemed to come without reason and that they 
seemed to trigger unhappy memories of Vietnam.  He did not 
reveal any "persecutorial" ideation or delusions of 
grandiosity and denied symptoms of hallucinations, 
depersonalizations or derealizations.  

VA outpatient treatment notes dated from March to August 1998 
indicate that the veteran's PTSD symptoms were increasing.  
In March he appeared to be isolating.  In April he appeared 
to be isolating more.  In May 1998 the physician 
characterized his PTSD as severe.  His physician 
characterized his PTSD as severe in July and was surprised 
that his increased rating claim had been denied given the 
severity of his symptoms.  In August his physician was 
recommending inpatient treatment and stated that the veteran 
could not handle employment with his level of dysfunction.
 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is currently rated under Diagnostic code 9411, which 
provides for a 70 percent evaluation is for assignment when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.7, 4.130, Code 9411.

The veteran sought inpatient treatment for his PTSD symptoms 
for the first time on November 13, 1997.  On examination he 
complained of insomnia due to nightmares, and of increased 
feelings of worthlessness and hopelessness.  He also 
complained of panic attacks that would in turn trigger 
painful memories of his Vietnam experience.  He denied any 
recurrent, intrusive or distressing thoughts that were not 
related to his war service.  He was hospitalized for five 
days and upon discharge still complained of prominent PTSD 
symptoms and was looking toward group therapy in the future.  
The discharge summary comments regarding Axis IV state that 
the veteran's psychosocial and environmental problems were 
extremely severe, including repeated traumatic experiences as 
a Medic in Vietnam with ongoing PTSD. 

As noted above, the outpatient treatment notes reveal that 
the veteran's treating physician in August 1998 encouraged 
him to seek inpatient treatment, stating that his PTSD was 
severe and that his level of dysfunction would not allow him 
to work anyway.  The record indicates that the veteran 
reached this level of dysfunction when his symptoms became so 
bad that the VA examiner felt that the veteran could not 
persist in simple tasks regularly without being interrupted 
by PTSD symptoms and that he would distract co-workers 
because of it.  Recent medical records further disclose that 
the veteran is nervous, has poor relations with others, 
sleeps poorly, and has nightmares and flashbacks, poor 
concentration and crying spells. In addition, he requires 
ongoing mental health therapy and medication to control his 
condition.

The Board finds that the veteran's symptoms have been 
increasingly severe and in effect are productive of total 
social and occupational impairment.  Therefore, a 100 percent 
evaluation is in order effective August 11, 1997, the date of 
receipt of the veteran's reopened claim. 38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic 
Code 9411. All doubt has been resolved in favor of the 
appellant.  38 U.S.C.A. § 5107. 


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the law and regulations governing the criteria for award of 
monetary benefits.



		
	WAYNE M. BRAEUER  
	Member, Board of Veterans' Appeals



 

